UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2463


MAMOUDOU DIALLO; AISSATA L. DIALLO,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 6, 2014                   Decided:   March 18, 2014


Before GREGORY, DUNCAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mamoudou Diallo, Aissata L. Diallo, Petitioners Pro Se. Daniel
Eric Goldman, Rebecca Hoffberg Phillips, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mamoudou Diallo and his wife, Aissata Lamarana Diallo,

natives and citizens of Guinea, petition for review of an order

of the Board of Immigration Appeals (“Board”) dismissing their

appeal from the immigration judge’s denial of their requests for

asylum,     withholding       of    removal       and    withholding           under     the

Convention Against Torture.              We have thoroughly reviewed the

record, including the documents submitted with the motion to

reopen    and    the   supporting    affidavits.             We     conclude      that   the

record evidence does not compel a ruling contrary to any of the

administrative findings of fact, see 8 U.S.C. § 1252(b)(4)(B)

(2012),    and    that    substantial       evidence         supports       the      Board’s

decision.       See INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

We further conclude that the Board did not abuse its discretion

in denying the motion to remand.                 See Hussain v. Gonzales, 477
F.3d 153, 155 (4th Cir. 2007).

            Accordingly,       we    deny       the   petition        for    review.      We

dispense    with       oral   argument      because          the    facts      and     legal

contentions      are   adequately     presented         in    the    materials        before

this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                            2